UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________
                                                                          Chapter 11
                                       :
In re:                                 :                                  Case No. 18-13374 (MEW)
                                       :
AEGEAN MARINE PETROLEUM NETWORK, INC., :                                  (Joint Administration Requested)
et al.,1                               :
                                       :
               Debtors.                :
____________________________________________

                    INTERIM ORDER (I) GRANTING ADEQUATE
               PROTECTION TO AEGEAN BALTIC BANK S.A., AS AGENT,
          (II) AUTHORIZING USE OF CASH COLLATERAL, (III) MODIFYING
           THE AUTOMATIC STAY, AND (IV) GRANTING RELATED RELIEF

        Upon       the     motion      (the    “Motion”)2        of    the     above-captioned         debtors      and

debtors-in-possession (collectively, the “Debtors”) pursuant to sections 105, 361, 362, 363,

364(c)(1), 364(c)(2), and 364(c)(3), 364(d), 364(e), and 507 of title 11 of the United States Code

(the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (as amended, the “Bankruptcy Rules”), and Rules 2002-1, 4001-2, 9006-1, 9013-1,

9014-1, and 9014-2 of the Local Bankruptcy Rules (the “Local Rules”) for the United States

Bankruptcy Court for the Southern District of New York (this “Court”), inter alia, requesting,

among other things, an interim order (this “Interim Order”) and a Final Order (as defined herein)

(I) Authorizing the Debtors to Obtain Senior Secured Priming Superpriority Postpetition

Financing,     (II)      Granting    Liens     and     Superpriority       Administrative        Expense       Claims,


1
    Due to the large number of Debtors in these chapter 11 cases, for which the Debtors have requested joint
    administration, a complete list of the Debtors and the last four digits of their tax identification, registration, or
    like numbers is not provided herein. A complete list of such information may be obtained on the website of the
    Debtors’ proposed claims and noticing agent at http://dm.epiq11.com/aegean. The location of Debtor Aegean
    Bunkering (USA) LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases
    is 52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in Annex A
    hereto or in the Motion as applicable.
(III) Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the

Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief; and this

Court having found that it has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334; that venue of these chapter 11 cases and the Motion in this district is proper pursuant

to 28 U.S.C. § 157(b); and this Court having found that proper and adequate notice of the Motion

and the relief requested therein was provided in accordance with the Bankruptcy Rules and the

Local Rules, and that no other or further notice is necessary; and any objections to the Motion

having been withdrawn or overruled on the merits; and an interim hearing having been held on

November 8 and 9, 2018 (the “Interim Hearing”) to consider the relief requested in the Motion

and upon the record of the Interim Hearing, the Motion and all of the proceedings had before this

Court; and this Court having found and determined that the relief set forth therein is in the best

interests of Debtors, their estates, their creditors and all other parties-in-interest; and that the

legal and factual bases set forth in the Motion and at the Interim Hearing establish just cause for

the relief granted herein; and after due deliberation and sufficient cause appearing therefor;


IT IS HEREBY FOUND AND DETERMINED THAT:

       A.      Commencement of the Chapter 11 Cases. On November 6, 2018 (the “Petition

Date”), each of the Debtors filed a voluntary petition for relief under chapter 11 of title 11 of the

United States Code, 11 U.S.C. § 101 et seq. (as amended, the “Bankruptcy Code”) in the

Bankruptcy Court for the Southern District of New York (the “Court”), thereby commencing

these chapter 11 cases (the “Chapter 11 Cases”).

       B.      Debtors-in-Possession; No Committee. Since the Petition Date, the Debtors

have been managing and operating their business and properties as debtors-in-possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. As of the date hereof, no official

                                                 2
committee of unsecured creditors (any such committee, the “Committee”) has been appointed in

the Chapter 11 Cases.

       C.      Jurisdiction and Venue. This Court has jurisdiction over these Chapter 11

Cases, the Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(a)

and 1334(b). Consideration of the Motion constitutes a core proceeding pursuant to

28 U.S.C. §157(b)(2). The predicates for relief sought herein are sections 105, 361, 362, 363,

506, 507(b) and 552 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6003, 6004 and

9014, and Rule 4001-1 of the Local Rules. Venue is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409.

       D.      DIP Facility. On November 6, 2018, the Debtors filed the Motion requesting,

among other things, authorization to obtain financing from the DIP Lenders (as defined in the

Motion) pursuant to the debtor-in-possession financing facilities (collectively, the “DIP

Financing” and the interim and final orders approving the DIP Financing, collectively, the “DIP

Order”) pursuant to certain credit agreements (each, a “DIP Credit Agreement” and, together,

the “DIP Credit Agreements”). Pursuant to the Motion, the Debtors also requested authority to

enter into adequate protection stipulations and consent orders with certain prepetition secured

lenders that are consenting to the grant of junior liens on their collateral to secure the DIP

Financing. This Interim Order and the forthcoming anticipated Final Order are such adequate

protection consent orders.

       E.      Notice. Notice of the Interim Hearing and the relief requested in the Motion has

been provided by the Debtors in accordance and compliance with Bankruptcy Rules 4001 and

9014, as well as the Local Rules, and is sufficient under the circumstances. Without limiting the

foregoing, due notice was afforded, whether by facsimile, electronic mail, overnight courier or


                                               3
hand delivery, to the parties-in-interest, including (a) the Office of the United States Trustee for

the Southern District of New York (the “U.S. Trustee”); (b) entities listed as holding the 30

largest unsecured claims against the Debtors (on a consolidated basis); (c) counsel to the

Prepetition Term Parties; (d) counsel to the DIP Secured Parties; and (e) any party that has

requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”).

       F.      Prepetition Facility Obligations. Certain Debtors as borrowers, Aegean Marine

Petroleum Network, Inc. and certain other affiliated Debtors as obligors, Aegean Baltic Bank

S.A. (“ABB”), as agent (in such capacity, in each case, the “ABB Agent”), the ABB Lenders,

and the other ABB Parties are parties in each case to that certain 2005 Newbuilding Secured

Term Loan, 2006 Newbuilding Secured Term Loan, Third 2006 Newbuilding Secured Term

Loan, and 2008 Newbuilding Secured Term Loan (each as amended, modified, supplemented, or

waived from time to time, and together with all ancillary documents, agreements, and notes

executed by the obligors in connection therewith (collectively, the “ABB Secured Term Loan

Documents,” and all obligations arising under, in respect of or related thereto, the ABB Secured

Term Loan Documents, the “ABB Prepetition Term Obligations”)). A detailed description of the

ABB Secured Term Loan Documents, the underlying credit facilities and the collateral securing

those facilities (“ABB Prepetition Collateral”) is set forth in Annex A hereto.

       G.      [Reserved for Stipulations (as defined below) to be included in the Final Order.]

       H.      Necessity of Relief Requested. The Debtors have requested immediate entry of

this Interim Order pursuant to Bankruptcy Rule 4001(b)(2) and Local Rules 4001-1, 4002-1, and

9013-1, and good cause has been shown for entry of this Interim Order. Without access to, and

the ability to use, the ABB Prepetition Collateral, which includes the vessels identified in

Annex A hereto (which, in each case, constitute ABB Prepetition Vessel Collateral (as defined


                                                 4
below)), the Debtors’ ability to manage, administer and preserve their estates would be

immediately and irreparably harmed, thereby materially impairing their respective estates and

creditors and the likelihood of a successful outcome in these Chapter 11 Cases. The terms of the

use of the ABB Prepetition Collateral (as defined in Annex A), including the ABB Term Cash

Collateral,3 including the grant of adequate protection and the other rights and benefits of the

parties set forth in this Interim Order, are fair and reasonable, the product of arms’ length

negotiations, and reflect the Debtors’ exercise of prudent business judgment consistent with their

fiduciary duties. Accordingly, entry of this Interim Order is in the best interests of the Debtors,

their respective estates and their creditors and other parties-in-interest.

        I.      Adequate Protection. The ABB Parties are entitled, pursuant to sections 361 and

363(e) of the Bankruptcy Code, and as a condition for the use of their ABB Prepetition

Collateral, including the ABB Term Cash Collateral, to the adequate protection of their

respective interests in the ABB Prepetition Collateral, including the ABB Term Cash Collateral.

The ABB Agent and ABB Lenders have negotiated in good faith regarding the Debtors’ use of

the ABB Prepetition Collateral, including the ABB Term Cash Collateral, and have agreed to

permit the Debtors to use the ABB Prepetition Collateral, including the ABB Term Cash

Collateral in accordance with this Interim Order, subject to the other terms and conditions set

forth herein, including the protections afforded parties in “good faith” under section 363(m) of

the Bankruptcy Code. Based on the Motion and on the record presented to the Court at the

Interim Hearing, the terms of the proposed adequate protection arrangements and of the use of


3
    “ABB Cash Collateral” shall mean all cash collateral (as such term is defined in Section 363(a) of the
    Bankruptcy Code) to the extent that the ABB Agents or the other ABB Parties have been provided interests
    therein as provided under the ABB Secured Term Loan Documents, along with all earnings generated by any of
    the ABB Prepetition Vessel Collateral and/or other ABB Prepetition Collateral, whether any of the foregoing
    accrued prior to and/or after the Petition Date.


                                                      5
the ABB Prepetition Collateral, including the ABB Term Cash Collateral, are fair and

reasonable, reflect the Debtors’ prudent business judgment, and constitute reasonably equivalent

value and fair consideration for the ABB Agent and ABB Lenders’ consent thereto.

        J.      Consent Order. The Debtors and the ABB Parties agree that this Interim Order

is a consent order and that any modification or amendment hereof requires the prior written

consent of the ABB Parties and the Debtors.

        NOW THEREFORE, IT IS HEREBY ORDERED THAT,

         1.      Motion Granted. The Motion is GRANTED on an interim basis as herein

 provided and the use of the ABB Prepetition Collateral, including the ABB Term Cash

 Collateral, is authorized for each Debtor, subject and pursuant to the terms and conditions set

 forth in this Interim Order. Any objections to the Motion with respect to the entry of this

 Interim Order that have not previously been withdrawn, waived or otherwise resolved are

 hereby denied and overruled.

        2.            Authorization to Use ABB Prepetition Collateral, including ABB Term

Cash Collateral. The Debtors are authorized to use the ABB Prepetition Collateral, including

the ABB Term Cash Collateral, during the period beginning on the Petition Date until the

occurrence of the Termination Date (as defined below) subject to the terms and conditions of

this Interim Order and to the adequate protection granted to or for the benefit of the ABB

Parties as set forth herein.

        3.            Termination. The occurrence of any of the following events set forth in

clauses (a) through (q) below shall constitute a “Termination Event” unless waived in writing

by the ABB Lenders:

                a.      this Interim Order shall cease to be in full force and effect for any reason;


                                                  6
              b.      an order approving the relief requested in the Motion on a final basis (in

form and substance satisfactory to the ABB Lenders, the “Final Order”) shall not have been

entered by the Court on or before 45 days following entry of this Interim Order, unless an

extension is otherwise agreed to in writing by the ABB Agents (as defined in Annex A);

              c.      any of the Chapter 11 Cases shall be dismissed or converted to a case

under chapter 7 of the Bankruptcy Code, a chapter 11 trustee or examiner with expanded

powers pursuant to section 1106(b) of the Bankruptcy Code shall be appointed in any of the

Chapter 11 Cases, or any of the Debtors, the DIP Agent, or the DIP Lenders shall seek, or shall

support (in any such case by way of, inter alia, any motion or pleading filed with this Court or

any other writing to another party in interest executed by or on behalf of any Debtor, the DIP

Agent, or the DIP Lenders) any person’s motion or other pleading seeking any of the foregoing

relief;

              d.      an order shall have been entered (or any of the Debtors, the DIP Agent,

or the DIP Lenders shall seek an order) reversing, amending, supplementing, extending,

staying, vacating, or otherwise modifying this Interim Order without the prior written consent

of the ABB Parties;

              e.      any modification shall be made to the DIP Orders or otherwise to the DIP

Financing that could reasonably be expected to result in nonpayment of the Adequate Protection

Payments granted hereunder, or otherwise adversely impacts the ABB Parties (including,

without limitation, any amendment that contravenes or modifies, or attempts to contravene or

modify, the provisions of paragraph 12 hereof) without the prior written consent of ABB Agent

and ABB Lenders;

              f.      the Debtors shall file, or the Court shall grant, any application, motion or


                                                7
borrowing request seeking (i) to incur indebtedness from any party secured by a lien on, or

otherwise having a claim against or recourse to, as the case may be, any Debtor Borrowers or

Debtor Other Obligors, or the ABB Prepetition Collateral, other than the Junior DIP Liens (as

defined below) without the prior written consent of the ABB Agent and ABB Lenders, or

(ii) the use of the ABB Term Cash Collateral on a nonconsensual basis;

               g.      the Court shall grant any application by any party seeking payment of

any claim on a superpriority administrative claim basis pari passu with, or senior to, the

Adequate Protection Superpriority Claims without the written consent of the ABB Lenders;

               h.      the entry of an order by this Court or any other court having jurisdiction

to do so granting relief from or modifying the automatic stay applicable under section 362 of

the Bankruptcy Code upon the Petition Date to allow a holder or holders of any lien or security

interest (including, without limitation, any DIP Agent or other DIP Secured Party in respect of

the Junior DIP Liens) to foreclose on or otherwise enforce remedies against and/or realize upon

their liens or security interests in respect of any ABB Collateral;

               i.      any ABB Prepetition Obligor breaches any material covenant or

undertaking (after any applicable cure period set forth in the ABB Secured Term Loan

Documents) in any of the ABB Secured Term Loan Documents relating to insurance, operation,

management and maintenance of any vessel that is ABB Prepetition Vessel Collateral,

including, without limitation, any breach in connection with expropriation, arrest, detention,

capture, condemnation, confiscation, requisition, purchase, seizure, or forfeiture of or any

taking title to, the applicable vessel that is ABB Prepetition Vessel Collateral;

               j.      any Debtor shall sell (including, without limitation, any sale and

leaseback transaction), transfer (including any assignment of rights), lease, encumber or


                                                  8
otherwise dispose of any portion of the ABB Prepetition Collateral, except as expressly

permitted by this Interim Order and the ABB Secured Term Loan Documents, or this Court or

any other court having jurisdiction to do so shall enter an order authorizing any sale or

disposition of any ABB Prepetition Collateral, in each case without the prior written consent of

ABB Agent and ABB Lenders;

               k.      any Debtor shall transfer ABB Term Cash Collateral to an account in the

name of a Debtor that is not a Debtor Borrower or Debtor Other Obligor or that is not

maintained with an ABB Agent or ABB Lenders or subject to an ABB Agent’s or ABB

Lenders’ control; provided that, notwithstanding the foregoing, the Debtors may continue

making transfers or payments in the ordinary course consistent with past practice, including, but

not limited to, any such management fee or service fee payments; provided further that the

rights of ABB Parties with respect to any such management fee or service fee payment or

payments (including all rights to object to the payment of any particular fee) are preserved.

               l.      subject to a five (5) day grace period, the Debtors shall fail to make any

Adequate Protection Payment when due;

               m.      the filing by any Debtor, the DIP Agent, or the DIP Lenders seeking an

order, or the entry of an order of this Court or any other court having jurisdiction to do so

avoiding, disgorging, or requiring repayment of any portion of the Adequate Protection

Payments made by or on behalf of the Debtors hereunder;

               n.      the filing by any Debtor, the DIP Agent, or the DIP Lenders seeking an

order, or the entry of an order of this Court or any other court having jurisdiction to do so

approving any claims for recovery of amounts under section 506(c) of the Bankruptcy Code or

otherwise arising from the preservation or disposition of ABB Prepetition Collateral;


                                                 9
               o.        any Debtor, the DIP Agent, or the DIP Lenders shall assert (or shall

support any other person in asserting) the invalidity, non-perfection or unenforceability of any

of the Adequate Protection Liens or the invalidity and unenforceability of the Adequate

Protection Superpriority Claims;

               p.        any Debtor, the DIP Agent, or the DIP Lenders shall seek, or shall

support (in any such case by way of, inter alia, any motion or pleading filed with this Court or

any other writing to another party in interest executed by or on behalf of any Debtor, the DIP

Agent, or the DIP Lenders) any person’s motion, to disallow or subordinate (whether equitably,

contractually or otherwise) in whole or in part any of the ABB Parties’ claims in respect of the

ABB Prepetition Term Obligations or to challenge the validity, enforceability, perfection or

priority of any liens or security interests in favor of any ABB Party (including with, without

limitation, any ABB Prepetition Term Lien); or

               q.        the Debtors shall fail to comply with any provision of this Interim Order

in any material respect.

       4.            Remedies upon a Termination Date.

                    a.     Notwithstanding anything herein, the Debtors’ authorization to use

ABB Term Cash Collateral hereunder shall automatically terminate on the date

(the “Termination Date”), that is (i) five (5) days from the date (the “Termination Notice Date”)

on which written notice (a “Termination Notice”) of the occurrence of a Termination Event is

given (which notice may be given electronically) by or on behalf of an ABB Agent or ABB

Lenders to counsel for the Debtors (such period commencing on the Termination Notice Date

and ending five (5) days later, the “Termination Notice Period”) or (ii) the effective date of any

plan of reorganization. The rights and remedies of ABB Parties specified herein are cumulative


                                                 10
and not exclusive of any rights or remedies that they may otherwise have. The only permissible

basis for the Debtors or any party in interest to contest, challenge or object to a Termination

Notice shall be solely with respect to the validity of the Termination Event(s) giving rise to

such Termination Notice (i.e., whether such Termination Event or Events validly occurred and

have not been cured or waived in accordance with this Interim Order).

                    b.    Upon and after delivery of the Termination Notice, the Debtors and

the ABBs Agent and ABB Lenders consent to a hearing on an expedited basis to consider

whether the automatic stay may be lifted so that the ABB Parties may exercise any and all of

their respective rights set forth in this Interim Order or in the ABB Secured Term Loan

Documents.

                    c.    During the Termination Notice Period, the Debtors’ right to use ABB

Term Cash Collateral pursuant to this Interim Order shall be limited to the payment of any other

critical business-related expenses necessary to operate the Debtor Borrowers’ or Debtor Other

Obligors’ business or preserve ABB Prepetition Collateral, including but not limited to

payments in respect of health or human safety, in each case with prior notice to the ABB

Agents and ABB Lenders.

                    d.    The delay or failure to exercise rights and remedies under this Interim

Order or any Newbuilding Secured Term Loan Document shall not constitute a waiver of the

ABB Parties’ rights hereunder, thereunder or otherwise. The occurrence of the Termination

Date or a Termination Event shall not affect the validity, priority or enforceability of any and all

rights, remedies, benefits and protections provided to the ABB Parties under this Interim Order,

which rights, remedies, benefits and protections shall survive the Termination Date.

                    e.    The automatic stay imposed under Bankruptcy Code section 362(a)


                                                 11
upon the Petition Date is hereby modified as necessary, without further order or notice of the

Court, to (i) permit the Debtors to grant the Adequate Protection Liens and Adequate Protection

Superpriority Claims and to incur all liabilities and obligations to the ABB Parties under this

Interim Order, and (ii) authorize the ABB Parties to retain any applicable payments hereunder.

                    f.     Nothing included herein shall prejudice, impair, or otherwise affect

ABB’s rights to seek any other or supplemental relief in respect of the Debtors (including any

other or additional adequate protection and/or relief from stay).

        5.      Adequate Protection. As adequate protection for the ABB Parties’ respective

 interests in the ABB Prepetition Collateral, including ABB Term Cash Collateral, pursuant to

 section 361 and 363(e) of the Bankruptcy Code, and as a condition for the use of ABB

 Prepetition Collateral, including any ABB Term Cash Collateral, the ABB Parties are hereby

 granted the following (the “Adequate Protection”), effective from the Petition Date:

                    a.     Adequate Protection Liens.          Solely to the extent of, and in an

aggregate amount equal to, any diminution in value of the ABB Parties’ respective interests in

ABB Prepetition Collateral resulting from, among other things, the use, sale or lease by the

Debtors of ABB Prepetition Collateral (including the use of ABB Term Cash Collateral) and/or

the imposition or enforcement of the automatic stay provided for under section 362(a) of the

Bankruptcy Code and/or the incurrence of the DIP Obligations (as defined in the Motion) and

the granting of the Junior DIP Liens (“Diminution in Value”) from and after the Petition Date,

the ABB Parties’ (or the respective ABB Agent on its behalf) is hereby granted the following

security interests and liens (collectively, the “Adequate Protection Liens”), pursuant to sections

361(2), 363(c)(2), and 363(e) of the Bankruptcy Code:

                         (i)   valid,   binding,        continuing,   enforceable,   fully-perfected,


                                                   12
non-avoidable (x) first priority replacement liens on, and security interests in, the ABB

Collateral of each borrower under the ABB Secured Term Loan Documents that is also a

Debtor in these Chapter 11 Cases (each a “Debtor Borrower”) under the respective ABB

Secured Term Loan Documents under which such ABB Party is a party and (y) replacement

liens on, and security interests in, the ABB Collateral of each other obligor under the ABB

Secured Term Loan Documents that is also a Debtor in these Chapter 11 Cases (each a “Debtor

Other Obligor”) against whom the ABB Party has a ABB Prepetition Term Lien (which

replacement liens shall be junior only to any first priority ABB Adequate Protection Liens and

ABB Prepetition Term Liens of any other ABB Party on such ABB Collateral pursuant to this

Interim Order and the ABB Secured Term Loan Documents), in each case that is not subject to

(1) valid, perfected, non-avoidable and enforceable liens in existence on or as of the Petition

Date or (2) valid and non-avoidable liens in existence as of the Petition Date that are perfected

after the Petition Date as permitted by section 546(b) of the Bankruptcy Code; and

                        (ii)   valid,   binding,        continuing,   enforceable,   fully-perfected

non-avoidable senior priming replacement liens on, and security interests in, all other ABB

Collateral of each Debtor Borrower and each Debtor Other Obligor under the respective ABB

Secured Term Loan Documents under which such ABB Party is a party, which replacement

liens and security interests (x) against the Debtor Borrowers under the respective ABB Secured

Term Loan Documents under which ABB is a party shall be (x) junior only to any valid,

perfected and non-avoidable liens in existence as of the Petition Date and any valid and

non-avoidable liens in existence as of the Petition Date that are perfected after the Petition Date

as permitted by section 546(b) of the Bankruptcy Code, in each case, which are senior in

priority to the ABB Prepetition Term Liens and are permitted by the terms of the ABB Secured


                                                   13
Term Loan Documents (such liens set forth in this clause (x), the “Senior Third Party Liens”),

and (y) senior to the Junior DIP Liens (as herein defined), the ABB Prepetition Term Liens, and

all other liens and security interests of any third parties (other than any Senior Third Party

Liens). Notwithstanding anything to the contrary, any replacement liens and security interests

of the ABB Parties against a Debtor Borrower under the respective ABB Secured Term Loan

Documents to which such ABB Party is a party shall be senior and prior to any replacement

liens and security interests of any other ABB Party against such Debtor Borrower.

                   b.    ABB Collateral. “ABB Collateral” shall mean, collectively, (i) all

ABB Prepetition Collateral, including the ABB Prepetition Vessel Collateral, and all

postpetition revenues from or related to the ABB Prepetition Vessel Collateral, (ii) insurances,

bank accounts and other security or deposit accounts (including, for the avoidance of doubt, any

accounts opened prior to, on and/or after the Petition Date) of the Debtor Borrowers or Debtor

Other Obligors to the extent that the ABB Parties hold a security interest in such insurances,

bank accounts and other security or deposit accounts pursuant to the ABB Secured Term Loan

Documents, (iii) all equity interests, intercompany claims, accounts and receivables (and all

rights associated therewith), in each case, held by or recorded in the name of any Debtor

Borrower or any Debtor Other Obligor to the extent that such equity interest, intercompany

claim, account or receivable or products or proceeds thereof constitutes ABB Prepetition

Collateral, and (iv) any and all proceeds, products, rents and profits of all of the foregoing;

provided that, for the avoidance of doubt, ABB Collateral shall not include any of the claims

and causes of action by the estates of the Debtor Borrowers for preferences, fraudulent

conveyances, and other avoidance power claims under sections 544, 545, 547, 548, 550 and 553

of the Bankruptcy Code (collectively, the “Avoidance Actions”) or any proceeds thereof.


                                               14
                    c.    Status of the Adequate Protection Liens. The Adequate Protection

Liens shall not be (i) subject or subordinate to (A) any lien or security interest that is avoided

and preserved for the benefit of the Debtor Borrowers and their estates under section 551 of the

Bankruptcy Code or (B) any lien or security interest arising after the Petition Date, including,

for the avoidance of doubt, the Junior DIP Liens and the Carve Out, or (ii) except as expressly

set forth in in this Interim Order (or the Final Order), subordinated to or made pari passu with

any other lien or security interest under sections 363 or 364 of the Bankruptcy Code or

otherwise. The Adequate Protection Liens shall be in addition to all valid and enforceable liens

and security interests now existing in favor of the ABB Agents or the other ABB Parties or for

the benefit of the ABB Parties and not in substitution therefor.

                    d.    Effectiveness of Adequate Protection Liens. This Interim Order

shall be sufficient and conclusive evidence of the validity, perfection, enforceability and

priority of the Adequate Protection Liens without the necessity of filing or recording any

financing statement, deed of trust, mortgage, security agreement, notice of liens, or other

similar instrument or document which may otherwise be required under the law of any

jurisdiction or the taking of any other action to validate or perfect the Adequate Protection

Liens or to entitle the Adequate Protection Liens to the priorities granted herein.

Notwithstanding the foregoing, each ABB Agent may, in its sole discretion, file such financing

statements, deeds of trust, mortgages, security agreements, notices of liens and other similar

instruments or documents, and is hereby granted relief from the automatic stay of section 362 of

the Bankruptcy Code in order to do so, and all such financing statements, deeds of trust,

mortgages, security agreements, notices and other agreements or documents shall be deemed to

have been filed or recorded at the time and on the date of the commencement of the Chapter 11


                                                15
Cases. The Debtors shall execute and deliver to the ABB Agents all such financing statements,

mortgages, security agreements, notices and other documents as the ABB Agents may

reasonably request to evidence, confirm, validate or perfect, or to ensure the contemplated

priority of the Adequate Protection Liens. The ABB Agents, in their sole discretion, may file a

photocopy of this Interim Order as a financing statement with any recording officer designated

to file financing statements or with any registry of deeds or similar office in any jurisdiction in

which the Debtors have real or personal property and, in such event, the subject filing or

recording officer shall be authorized to file or record such copy of this Interim Order.

                    e.    Adequate Protection Superpriority Claims. To the extent of, and in

an aggregate amount equal to, any Diminution in Value in respect of the ABB Prepetition

Collateral securing its respective ABB Prepetition Term Obligations, each ABB Party is hereby

granted an allowed superpriority administrative expense claim against each Debtor Borrower

under the respective ABB Secured Term Loan Documents under which such ABB Party is a

party and each Debtor Other Obligor against which such ABB Party has an ABB Prepetition

Term Lien (collectively, the “Adequate Protection Superpriority Claims”), which Adequate

Protection Superpriority Claims shall have priority over any and all administrative expenses,

adequate protection claims and other claims against the Debtor Borrowers and Debtor Other

Obligors against which such ABB Party has an ABB Prepetition Term Lien, now existing or

hereafter arising, of any kind whatsoever, including, without limitation, (i) all administrative

expenses of the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code, and over

any and all administrative expenses or other claims arising under the Bankruptcy Code,

including in favor of the DIP Agent or the DIP Lenders (ii) the Carve Out and (iii) the Junior

DIP Liens.


                                                 16
                    f.     Scope of Adequate Protection Liens and Adequate Protection

Superpriority Claims. Except as otherwise provided, herein, (i) the Adequate Protection Liens

granted to each ABB Party hereunder shall be limited to (x) ABB Prepetition Term Collateral

and (y) any other ABB Collateral of any Debtor Borrower under the respective ABB Secured

Term Loan Documents under which such ABB Party is a party and any Debtor Other Obligor

against whom such ABB Party has an ABB Prepetition Term Lien, and (ii) the Adequate

Protection Superpriority Claims granted to each ABB Party hereunder shall be limited to claims

against (x) the Debtor Borrowers under the applicable Prepetition Term Facility under which

such ABB Party is a party and (y) any other Debtor against whom such ABB Party has a ABB

Prepetition Term Lien. For the avoidance of doubt, Aegean Marine Petroleum Network, Inc.,

Aegean Shipholdings Inc., and Aegean Bunkering Services Inc. shall not grant Adequate

Protection Liens or Adequate Protection Superpriority Claims.

                    g.     Adequate Protection Payments.

                         (i)   The ABB Agents (on behalf of the respective ABB Parties) shall

each receive from the Debtors (a) within five (5) business days following the entry of this

Interim Order, cash payment of all accrued and unpaid interest (whether accrued prior to or

after the Petition Date) on the applicable ABB Prepetition Term Obligations at the non-default

rates provided for in the respective ABB Secured Term Loan Documents (it being understood

that interest shall accrue at the default rate to the fullest extent permitted under the Bankruptcy

Code, with all rights to object thereto fully preserved), and all accrued and unpaid fees and

costs (whether accrued prior to or after the Petition Date) owing to the ABB Parties under the

respective ABB Secured Term Loan Documents, and (b) thereafter, as and when due under the

respective ABB Secured Term Loan Documents, cash payment of all debt service obligations


                                                17
under the ABB Secured Term Loan Documents including, without limitation, scheduled

payments of principal and accrued and unpaid interest, at the applicable non-default rates

provided in the respective ABB Secured Term Loan Documents (it being understood that

interest shall accrue at the default rate to the fullest extent permitted under the Bankruptcy

Code, with all rights to object thereto fully preserved), and any fees and costs due and payable

under the respective ABB Secured Term Loan Documents, including, without limitation, any

accrued fees owing to the ABB Parties under the respective ABB Secured Term Loan

Documents.

                        (ii)   The Debtors shall pay in full, in cash and in immediately

available funds, all reasonable and documented fees, costs and expenses (whether incurred prior

to, on or after the Petition Date) of the ABB Agents (on behalf of the respective ABB Parties)

owing to the ABB Agents and/or the other ABB Parties under the respective ABB Secured

Term Loan Documents, including all reasonable and documented professional and advisory

fees, costs and expenses of their legal, financial and other professionals, including, White &

Case LLP and any financial advisor and any other local, foreign or regulatory counsel as may at

any time be necessary (collectively, the “ABB Professionals”), (x) promptly upon the entry of

this Interim Order in the full amounts set forth in any outstanding invoices from the ABB

Agents and/or the other ABB Parties and ABB Professionals received by the Debtors at least

two (2) business days prior to the entry of this Interim Order; and (y) thereafter, within ten (10)

business days after the presentment of any such invoices to the Debtors (which invoices shall

include reasonable supporting detail in the form of standard detailed invoices, which may be

redacted to protect privileged, confidential, or commercially or strategically sensitive

information) (the payment obligations set forth in this paragraph 5(g), the “Adequate Protection


                                                18
Payments”). The ABB Agents and/or the ABB Parties and ABB Professionals shall not be

required to comply with the U.S. Trustee fee guidelines or file any fee applications with the

Court, but shall provide copies of their invoices (which may be redacted as set forth above) to

the U.S. Trustee and any Committee upon written request. Notwithstanding anything to the

contrary in this Interim Order or the DIP Order, but subject to 11 U.S.C. 506(c) [SMB

11/13/18] the foregoing, payment of any documented fees, costs and expenses of the ABB

Parties pursuant to this Interim Order or the DIP Order, including all reasonable and

documented professional and advisory fees, costs, and expenses of legal, financial and other

professionals, shall not be subject to disgorgement.

       6.               Reporting. The Debtors shall comply with the reporting requirements set

forth in the ABB Secured Term Loan Documents, and shall provide (or continue to provide, as

applicable) the following additional reporting to the ABB Agents:

                   a.        A copy of any Approved Budget (as defined in the DIP Order)

provided to the DIP Lenders in satisfaction of the Debtors’ reporting requirements under the

DIP Order and/or the DIP Documents.

                    b.       A monthly fleet status report on all vessels that constitute ABB

Prepetition Vessel Collateral explaining the location of the relevant vessel, whether such vessel

is being chartered out, and any material changes in connection with the Debtors’ use of such

vessel as compared to historical practice.

                    c.       Written notice to the ABB Agents of any early termination notices

provided by any chartering parties pursuant to the relevant charters.

                    d.       Written notice to the ABB Agents of any other cash collateral or

adequate protection stipulation, consent order (including, without limitation, any consent order


                                                 19
substantially in the form of this Interim Order) related to cash collateral or adequate protection,

or other cash collateral or adequate protection order entered in the Chapter 11 Cases with

respect to any other secured creditor of the Debtors.

                    e.     The Debtors shall promptly provide notice to each of the ABB

Agents (with a copy to their counsel) when any Debtor has any knowledge of the occurrence of

any Termination Event.

       7.            Access to Records and Collateral Inspection Rights. In addition to, and

without limiting, any rights to access that ABB has under their respective ABB Secured Term

Loan Documents (which rights shall be preserved under this Interim Order), upon reasonable

notice and at reasonable times, the Debtors shall permit representatives, agents and employees

of the ABB Agents (a) to have access to and inspect the ABB Prepetition Vessel Collateral,

(b) to examine the books and records of the Debtor Borrowers in connection with the ABB

Prepetition Collateral, and (c) to discuss the affairs, finances, and condition of the ABB

Prepetition Collateral with a representative of the Debtors.

       8.            Insurance and Maintenance of ABB Prepetition Collateral.                  The

Debtors shall provide continued maintenance of and appropriate insurance on the Debtors’

assets (including the vessels that are ABB Prepetition Vessel Collateral), in amounts consistent

with the Debtors’ prepetition practices and as set forth in the applicable ABB Secured Term

Loan Documents.

       9.       Carve Out. For the avoidance of doubt and notwithstanding anything to the

contrary in this Interim Order, the Final Order, the DIP Order, the DIP Credit Agreements or

any other DIP Loan Documents, the Carve Out shall be senior to all liens and claims securing

the DIP Credit Facilities, including the Junior DIP Liens, and any and all other forms of


                                                20
adequate protection, liens, or claims securing the DIP Obligations, but shall not be senior to the

Adequate Protection Liens, the Adequate Protection Superpriority Claims, the ABB Prepetition

Term Liens and the ABB Prepetition Term Obligations, and the Adequate Protection Liens, the

Adequate Protection Superpriority Claims, the ABB Prepetition Term Liens and the ABB

Prepetition Term Obligations shall not be subject to the Carve Out.

        10.     Lien Stipulations and Challenges. The Debtors and ABB Agent and ABB

 Lenders shall negotiate in good faith regarding stipulations to be included in the Final Order

 related to (i) the validity, enforceability, allowability, priority, secured status, or amount of the

 ABB Prepetition Term Obligations and ABB Prepetition Term Liens, (ii) liabilities to third

 parties, (iii) claims and causes of action, and (iv) related releases and indemnities (collectively,

 the “Stipulations”), and regarding the ability of parties-in-interest to challenge such

 Stipulations and the timing for and scope of any such challenge in connection therewith.

        11.     Limitations on Use of ABB Term Cash Collateral.                     Notwithstanding

 anything herein to the contrary, no portion of the proceeds of the ABB Collateral may be used

 for the payment of professional fees, disbursements, costs, or expenses incurred by any person

 in connection with (a) incurring indebtedness other than as expressly permitted under this

 Interim Order, (b) preventing, hindering, impeding, or delaying any of the ABB Agents’ or

 any other ABB Party’s enforcement or realization upon, or exercise of rights in respect of any

 of the ABB Collateral (including any ABB Prepetition Collateral), (c) seeking to amend or

 modify any of the rights or interests granted to any ABB Agent or other ABB Party under this

 Interim Order or the respective ABB Secured Term Loan Documents, including seeking to use

 the ABB Term Cash Collateral on a contested basis, (d) asserting, commencing, or prosecuting

 any claims or causes of action, including, without limitation, any challenge or any other action


                                                  21
under chapter 5 of the Bankruptcy Code (or any similar law), against any of the former,

current and future ABB Party, or any of their respective former, current and future officers,

employees, directors, agents, representatives, owners, members, partners, financial and other

advisors and consultants, legal advisors, shareholders, managers, consultants, accountants,

attorneys, affiliates, and predecessors and successors in interest (each of the foregoing, solely

in their capacities as such), or (e) asserting, joining, commencing, supporting, investigating, or

prosecuting any challenge, or any other action for any claim, counterclaim, action, cause of

action, proceeding, application, motion, objection, defense, or other contested matter seeking

any order, judgment, determination, or similar relief against, or adverse to the material

interests of any ABB Party, arising out of, in connection with, or relating to the ABB Secured

Term Loan Documents, or the transactions contemplated thereunder, including, without

limitation, (i) any action arising under the Bankruptcy Code, (ii) any so-called “lender

liability” claims and causes of action, (iii) any action with respect to the validity and extent of

the ABB Prepetition Term Obligations or the validity, extent, perfection and priority of the

ABB Prepetition Term Liens, (iv) any action seeking to invalidate, set aside, avoid, reduce, set

off, offset, recharacterize, subordinate (whether equitable, contractual, or otherwise), recoup

against, disallow, impair, raise any defenses, cross-claims, or counterclaims, or raise any other

challenges under the Bankruptcy Code or any other applicable domestic or foreign law or

regulation against, or with respect to, the ABB Prepetition Term Liens, in whole or in part,

(v) appeal or otherwise challenge any order giving effect to this Interim Order or (vi) any

action that has the effect of preventing, hindering, impeding or delaying (whether directly or

indirectly) the ABB Agents or any other ABB Party in respect of the ABB Prepetition Term

Liens, ABB Prepetition Term Obligations, Adequate Protection Liens or Adequate Protection


                                                22
 Superpriority Claims or any of their rights, powers, or benefits hereunder or in the ABB

 Secured Term Loan Documents anywhere in the world; provided that no more than $25,000 in

 the aggregate may be used by any Committee solely to investigate (but not prosecute or

 challenge) the Stipulations.

        12.     Consent to Junior DIP Liens; Priority and Conditions.

                   a.     Subject in all respects to the terms and conditions (including the

priorities) set forth in this Interim Order, including, without limitation, the intercreditor

provisions set forth in this paragraph 12, the ABB Agent and ABB Lenders consent to the

granting of junior liens to the DIP Secured Parties to secure the DIP Obligations (the “Junior

DIP Liens”) on the ABB Prepetition Collateral, which Junior DIP Liens shall be junior to and

subordinated in all respects to the ABB Prepetition Term Liens and the Adequate Protection

Liens, and to any ABB Prepetition Term Obligations and Adequate Protection Superpriority

Claims of the ABB Parties against the applicable Debtors, as provided herein, provided that

nothing herein shall limit or alter the rights of the ABB Agents or any other ABB Party, or any

other party, to object to any other liens or security interests, or to any subsequent debtor-in-

possession financing.

                   b.     Notwithstanding anything herein, in the DIP Order or in the DIP

Credit Agreements to the contrary, no DIP Agent or other DIP Secured Party may foreclose

or otherwise exercise remedies following any default or Event of Default under the DIP

Order or DIP Loan Documents, or otherwise, with respect to any Collateral (including any

ABB Prepetition Collateral) unless and until all ABB Prepetition Term Obligations (and

any Adequate Protection Superpriority Claims) are paid in full and in cash. In order to

give effect to the intended priority waterfall in respect of the ABB Collateral (including any


                                               23
ABB Prepetition Collateral) set forth in this Interim Order, and the Debtor Borrowers and

Debtor Other Obligors, in the event any ABB Collateral (including any ABB Prepetition

Collateral) is received by any DIP Agent or any other DIP Secured Party, in connection

with the exercise of remedies following a default or Event of Default under the DIP Order

or DIP Credit Agreements, or in connection with any mandatory prepayment required to

be made pursuant to the DIP Loan Documents, shall be held in trust for the benefit of the

ABB Parties and shall be distributed in accordance with the priorities set forth herein and

in the ABB Secured Term Loan Documents; provided that, for the avoidance of doubt, the

ABB Prepetition Collateral shall be available first to satisfy the underlying applicable ABB

Prepetition Term Obligations (and any Adequate Protection Superpriority Claims) until

the payment in full and in cash of all ABB Prepetition Term Obligations (and any Adequate

Protection Superpriority Claims).

                  c.      Until all ABB Prepetition Term Obligations (and any Adequate

Protection Superpriority Claims) are indefeasibly paid in full and in cash, the ABB Agents

and/or the ABB Parties, as applicable, shall have the exclusive right to take and continue any

enforcement action against or otherwise in respect of the respective ABB Prepetition Collateral

pursuant to the terms and conditions of this Interim Order, the ABB Secured Term Loan

Documents and applicable law, without any consultation with or consent of any DIP Agent or

DIP Lender, and to make determinations regarding the release of, disposition of, or restrictions

with respect to the ABB Prepetition Collateral in accordance with this Interim Order and ABB

Secured Term Loan Documents, without any consultation with or the consent of the DIP Agents

or the other DIP Secured Parties. In taking and continuing any enforcement action in respect of

the ABB Prepetition Term Liens and/or the Adequate Protection Liens, the respective ABB


                                               24
Agents and/or ABB Parties, as applicable, may enforce the provisions of this Interim Order and

their respective ABB Secured Term Loan Documents and exercise remedies hereunder and

thereunder, all in such order and in such manner as they may determine in the exercise of their

sole discretion.

                   d.      In addition, if prior to the indefeasible payment in full and in cash of

the ABB Prepetition Term Obligations (and any Adequate Superpriority Claims), in connection

with an enforcement action in respect of the ABB Prepetition Term Liens and/or the Adequate

Protection Liens, or any sale, transfer, license, lease or other disposition (including any sale and

leaseback transaction) of any ABB Prepetition Collateral permitted under this Interim Order

and the ABB Secured Term Loan Documents, the ABB Agents and/or any other ABB Parties

release any of their respective liens on any part of the ABB Prepetition Collateral, then any

Junior DIP Liens on such ABB Prepetition Collateral shall be automatically, unconditionally

and simultaneously released without any action on the part of any party, including the DIP

Agents or the other DIP Secured Parties, provided that any such Junior DIP Liens shall attach to

any the proceeds of such ABB Collateral, subject to the priorities set forth in this Interim Order.

                   e.      The DIP Agents and the other DIP Secured Parties waive any and all

rights they may have as a junior lien creditor or otherwise to object to the manner in which the

ABB Agents or the other ABB Parties seek to enforce or collect the ABB Prepetition Term

Obligations or the ABB Prepetition Term Liens securing the ABB Prepetition Term Obligations

granted in any of the ABB Prepetition Collateral undertaken in accordance with this Interim

Order and the ABB Secured Term Loan Documents regardless of whether any action or failure

to act by or on behalf of the ABB Agents or the other ABB Parties is adverse to the interest of

the DIP Agents or the other DIP Secured Parties.


                                                 25
                  f.       Neither the ABB Agents nor the other ABB Parties shall have any

obligation whatsoever to any DIP Agent or other DIP Secured Party to ensure that the ABB

Prepetition Collateral is genuine or owned by any of the Debtor obligors or to preserve rights or

benefits of any person except as expressly set forth herein. The ABB Agents and the other

ABB Parties, acting pursuant to this paragraph 12 shall not have, by reason of the ABB Secured

Term Loan Documents, the DIP Order, the DIP Loan Documents, this Interim Order or any

other document, any duty or other fiduciary relationship to or in respect of any DIP Agent or

other DIP Secured Party.

                  g.       Until all ABB Prepetition Term Obligations (and all Adequate

Protection Superpriority Claims) are indefeasibly paid in full and in cash, neither any DIP

Agent nor any other DIP Secured Party may take or receive any ABB Collateral or any

proceeds of ABB Collateral in connection with the exercise of any right or remedy (including

setoff) with respect to any ABB Collateral in its capacity as a creditor or otherwise. Without

limiting the generality of the foregoing, unless and until all ABB Prepetition Term Obligations

(and all Adequate Protection Superpriority Claims) are indefeasibly paid in full and in cash,

except as expressly provided in this Interim Order, the sole right of the DIP Agents and the

other DIP Secured Parties with respect to the ABB Collateral is to hold a junior lien on the

ABB Collateral pursuant to the DIP Order, the DIP Loan Documents and this Interim Order for

the period and to the extent permitted in this Interim Order and to receive a share of the

proceeds thereof, if any, after the indefeasible payment in full and in cash of all ABB

Prepetition Term Obligations (and all Adequate Protection Superpriority Claims).

                  h.       Except as otherwise specifically provided herein to the contrary and

solely for purposes of this Interim Order, the DIP Agents and other DIP Secured Parties each


                                               26
hereby waive: (i) promptness, diligence, notice of acceptance, notice of default, notice of

nonpayment, notice of intent to accelerate, notice of acceleration and any other notice with

respect to any of the ABB Prepetition Term Obligations and this Interim Order; (ii) any

requirement that the ABB Agents, the other ABB Parties or any other secured party protect,

secure, perfect, or insure any security interest or lien on the ABB Collateral or exhaust any right

or take any action against the Debtor Borrowers and Debtor Other Obligors or any other person

or any ABB Collateral; and (iii) any right of the DIP Agents or any other DIP Secured Party to

require any ABB Agent or other ABB Party to marshal the assets of the Debtors.

                   i.      Any right of the DIP Agents or other DIP Secured Parties to credit

bid on the ABB Collateral shall be subject to the prior or concurrent payment in full and in

cash of all ABB Prepetition Term Obligations (and any Adequate Protection Superpriority

Claims).

                   j.      The terms and provisions of this paragraph 12 shall apply

notwithstanding anything to the contrary in the DIP Order or the DIP Loan Documents,

and shall control in all respects as to the subject matter and provisions (including, without

limitation, as to any relative priorities) set forth herein.

           13.   Continuing Effect of this Interim Order. Any dismissal, conversion, or

 substantive consolidation of the Chapter 11 Cases shall not affect the rights of the ABB Parties

 under this Interim Order, and all of their rights and remedies hereunder shall remain in full

 force and effect as if the Chapter 11 Cases had not been dismissed, converted, or substantively

 consolidated. Any order dismissing any of the Chapter 11 Cases under section 1112 of the

 Bankruptcy Code or otherwise shall provide or be deemed to provide (in accordance with

 sections 105 and 349 of the Bankruptcy Code) that (x) the ABB Prepetition Term Obligations,


                                                27
the ABB Prepetition Term Liens, the Adequate Protection Superpriority Claims and the

Adequate Protection Liens shall continue in full force and effect and shall maintain their

priorities as provided in this Interim Order and the ABB Secured Term Loan Documents (and

that such Adequate Protection Superpriority Claims and the Adequate Protection Liens shall,

notwithstanding such dismissal, remain binding on all persons), and (y) this Court shall retain

jurisdiction, notwithstanding such dismissal, for the purposes of enforcing the claims, liens

and security interests referred to in clause (x) above.

       14.     Cash Management. The Debtors shall maintain their cash management

arrangement in a manner consistent with past practice and as described in the Interim Order

(I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management System and

Maintain Existing Bank Accounts and (B) Continue to Perform Intercompany Transactions

and (II) Granting Related Relief [Dkt. No. 4] (the “Cash Management Order”).

       15.     Proofs of Claim. None of the ABB Agents nor any other ABB Party shall be

required to file proofs of claim or proofs of secured claim in any of the Chapter 11 Cases or

Successor Cases (as defined below) and the Debtors’ stipulations herein shall be deemed to

constitute a timely filed proof of claim against each of the applicable Debtors in the

Chapter 11 Cases. Any order entered by the Court in relation to the establishment of a bar

date for any claim (including, without limitation, administrative claims) in any of the

Chapter 11 Cases or Successor Cases shall not apply to the ABB Agents or the other ABB

Parties with respect to all claims, and interest, including, without limitation, claims arising

under or related to the ABB Secured Term Loan Documents. Notwithstanding the foregoing,

or any order entered by the Court in relation to the establishment of a bar date in any of the

Chapter 11 Cases or Successor Cases to the contrary, each ABB Agent on behalf of itself and


                                                28
the applicable ABB Parties, respectively, is hereby authorized and entitled, in each case in its

respective sole discretion, but not required, to file (and amend and/or supplement, as such

ABB Agent and the respective ABB Parties see fit) a master proof of claim or proof of secured

claim and/or aggregate proofs of claim or proofs of secured claim in each of the Chapter 11

Cases or Successor Cases for any claim allowed pursuant to this Interim Order and/or the Final

Order. Any proof of claim filed by an Agent shall be deemed to be in addition to and not in

lieu of any other proof of claim that may be filed by any of the respective ABB Parties.

       16.     No Marshaling/Applications of Proceeds.          Subject to and to the extend

provided in the entry of [SMB 11/13/18] the Final Order, the ABB Agents and the other ABB

Parties shall not be subject to the equitable doctrine of “marshaling” or any other similar

doctrine with respect to any of the ABB Collateral (including any ABB Prepetition Collateral),

as the case may be, and proceeds shall be received and applied in accordance with this Interim

Order and ABB Secured Term Loan Documents notwithstanding any other agreement or

provision to the contrary.

       17.     Section 552(b). The ABB Agents and the other ABB Parties shall each be

entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, including,

for the avoidance of doubt, that postpetition revenues and payments in connection with any

ABB Prepetition Collateral (including (i) postpetition payments generated by operation of

vessels that are ABB Prepetition Vessel Collateral on and after the Petition Date and under any

contracts in respect thereof in effect on and after the Petition Date and (ii) all postpetition

revenues deposited into earnings or operating accounts associated with or related to any ABB

Prepetition Vessel Collateral and owned by a Debtor Borrower under the applicable ABB

Prepetition Term Facility under which such ABB Party is a party) are proceeds under


                                              29
section 552(b), in each case to the extent such ABB Party was granted an assignment, pledge

or other transfer of legal or beneficial title or interest in respect of, or security interest in, or a

lien on, such ABB Prepetition Collateral (including, without limitation, contracts, payments or

revenues in respect thereof under the applicable ABB Prepetition Term Facility).[SMB

11/13/18] And to the extend provided in entry of [SMB 11/13/18] the Final Order, the

“equities of the case” exception under section 552(b) of the Bankruptcy Code shall not apply

to any of the ABB Agents or any other ABB Party with respect to proceeds, product, offspring

or profits of any of the ABB Prepetition Collateral.

        18.     Section 507(b) Reservation.         Nothing herein shall impair or modify the

application of section 507(b) of the Bankruptcy Code in the event that the adequate protection

provided to the ABB Parties hereunder is insufficient to compensate for any Diminution in

Value of their respective interests in the ABB Prepetition Collateral (including the ABB Term

Cash Collateral) during the Chapter 11 Cases or any successor cases to the Chapter 11 Cases

including, but not limited to, any case under chapter 7 of the Bankruptcy Code upon the

conversion of any of the chapter 11 cases, or in any other proceedings superseding or related

to any of the Chapter 11 Cases (collectively, “Successor Cases”).

        19.     Section 506(c) Waiver. Subject to and to the extend provided in the entry

[SMB 11/13/18 of the Final Order, no costs or expenses of administration that have been or

may be incurred in any of the Chapter 11 Cases or any Successor Cases at any time shall be

charged against the ABB Parties, any of their respective claims, any ABB Prepetition Term

Obligations, any Adequate Protection Liens, any Adequate Protection Superpriority Claims,

any ABB Prepetition Term Liens or any ABB Prepetition Collateral, including any ABB Term

Cash Collateral, pursuant to sections 506© or 105(a) of the Bankruptcy Code, or otherwise,


                                                  30
without the prior written consent of the ABB Agents. Nothing contained in this Interim Order

shall be deemed a consent by the ABB Agents or any other ABB Secured Parties to any

charge, lien, assessment or claim against, or in respect of, the ABB Prepetition Collateral,

including the ABB Term Cash Collateral, under section 506(c) or 105(a) of the Bankruptcy

Code, or otherwise.

       20.     Credit Bid. Subject in all respects to the terms of the ABB Secured Term

Loan Documents, the ABB Agents on behalf of and at the direction of ABB Lenders shall

have the right to credit bid under, and subject to the terms of, section 363(k) of the Bankruptcy

Code, all of their respective claims (including any Adequate Protection Superpriority Claims)

in connection with a sale of the Debtors’ assets under section 363 of the Bankruptcy Code or

under a chapter 11 plan. [SMB 11/13/18]

       21.     Good Faith. The ABB Parties have acted in good faith (including, without

limitation, for the purposes of section 363(m) of the Bankruptcy Code) in connection with this

Interim Order and their reliance on this Interim Order has been and is in good faith.

       22.     No Release of Guarantors. Nothing contained in this Interim Order shall be

deemed to terminate, modify or release any obligations of any Debtor or non-Debtor guarantor

to any ABB Party with respect to their respective obligations under any of the ABB Secured

Term Loan Documents. [SMB 11/13/18]

       23.     No Waiver by Failure to Seek Relief; Right to Seek Additional Adequate

Protection. The failure of any ABB Party to seek relief or otherwise exercise its rights and

remedies under this Interim Order, the ABB Secured Term Loan Documents, or applicable

law, as the case may be, shall not constitute a waiver of any of the rights hereunder,

thereunder, or otherwise of any ABB Party. This Interim Order is without prejudice to, and


                                               31
does not constitute a waiver of, expressly or implicitly, the rights of the ABB Parties to request

additional forms of adequate protection at any time or the rights of the Debtors or any other

party to contest such request.

         24.    Modification of Automatic Stay. The automatic stay under Bankruptcy Code

section 362(a) is hereby modified as necessary to effectuate all of the terms and provisions of

this Interim Order, including, without limitation, to: (a) permit the Debtors to grant (or

continue to grant, as applicable) the Adequate Protection Liens and incur the Adequate

Protection Superpriority Claims; (b) permit the Debtors to perform such acts as may be needed

to assure the perfection and priority of the liens granted herein; (c) permit the Debtors to incur

all liabilities and obligations under the terms herein; (d) authorize the Debtors to pay, and the

respective ABB Agents to retain and apply, any payments made in accordance with the terms

of this Interim Order and the ABB Secured Term Loan Documents; and (e) permit the ABB

Parties, to terminate the use of the ABB Term Cash Collateral in accordance with this Interim

Order.

         25.    No Third Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder or

any direct, indirect, or incidental beneficiary.

         26.    Binding Effect of Interim Order. Immediately upon entry by the Court

(notwithstanding any applicable law or rule to the contrary), the terms and provisions of this

Interim Order shall become valid and binding in accordance with its terms upon the Debtors,

the ABB Parties, all other creditors of any of the Debtors, and all other parties-in-interest and

each of their respective successors and assigns, including any trustee or other fiduciary

hereafter appointed in any of these Chapter 11 Cases, or upon dismissal of any of these


                                                   32
Chapter 11 Cases.

       27.       Survival. The provisions of this Interim Order and any actions taken pursuant

hereto shall survive the entry of any order: (i) confirming any plan of reorganization in any of

the Chapter 11 Cases, (ii) converting any of the Chapter 11 Cases to a chapter 7 case, or

(iii) dismissing any of the Chapter 11 Cases, and, with respect to the entry of any order as set

forth in clause (ii) or (iii) of this paragraph 27, the terms and provisions of this Interim Order

as well as the Adequate Protection Liens and Adequate Protection Superpriority Claims shall

continue in full force and effect notwithstanding the entry of any such order

       28.       Effect of this Interim Order. This Interim Order shall constitute findings of

fact and conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be

enforceable nunc pro tunc to the Petition Date immediately upon entry. To the extent that

such findings may constitute conclusions, and vice versa, they hereby are deemed as such.

       29.       Modification or Amendment.         Except as otherwise provided herein, no

waiver, modification or amendment of any of the provision hereof shall be effective unless set

forth in writing, signed by, or on behalf of, the Debtors and the ABB Agents (on behalf of the

ABB Parties), and approved by the Court after notice to parties-in-interest.

       30.       Jurisdiction. The Court hereby retains jurisdiction to hear and determine all

matters arising from or related to the implementation, interpretation and/or enforcement of this

Interim Order.

       31.       Debtors’ Authorization. The Debtors are authorized and empowered to take

all actions necessary to implement the provisions of this Interim Order.

       32.       Controlling Effect of Interim Order. To the extent any provision of this

Interim Order conflicts or is inconsistent with any provision of the Motion, the Cash


                                               33
Management Order, the DIP Credit Agreements, the other DIP Loan Documents, the DIP

Order, or any other order of this Court (other than the Final Order), the provisions of this

Interim Order shall control to the extent of such conflict.

       33.     Cash Collateral Orders for Other Secured Vessel Lenders. If, acting in its

sole discretion, any ABB Agent and/or ABB Lenders determines that any Debtor has provided

any other secured vessel lender greater rights or protections under any cash collateral order or

otherwise than the ABB Parties have under this Interim Order, then the Debtors shall, at the

request of such ABB Agent and/or ABB Lenders, as soon as reasonably practicable, seek

Court approval of an amended cash collateral order with the ABB Parties that incorporates

such rights or protections for the ABB Parties’ benefit.

       34.     Notice. The Debtors shall, within three business days of entry of this Interim

Order, mail copies of a notice of entry of this Interim Order and the hearing to approve the

relief requested in the Motion on a final basis (the “Final Hearing”), together with a copy of

this Interim Order, by first class mail, postage prepaid, facsimile, electronic mail or overnight

mail upon the Notice Parties. In addition, all parties who have requested electronic notice of

filings in these cases through the Court’s ECF system will automatically receive notice of this

Interim Order no later than the day after its entry on the docket. A copy of this Interim Order

will   be    made    available    on    the   Debtors’     restructuring   website   located   at

http://dm.epiq11.com/aegean. The notice of the entry of this Interim Order and the Final

Hearing shall state that the objections to the entry of the Final Order shall be filed with the

Court, together with proof of service thereon, and served on the counsel for the Debtors and

the Notice Parties with a copy to the Court’s chambers so as to be actually received no later

than 5:00 p.m. on [___] [SMB 11/13/18], November 14, 2018.


                                                34
        35.    Final Hearing. The Court shall hold the Final Hearing to consider the relief

 requested in the Motion, including any objection filed in accordance with this Interim Order,

 at a time to be scheduled by the court. on [___], 2018. [SMB 11/13/18]




Date: November 13, 2018_                     /S/ Stuart M. Bernstein_______________
     New York, New York                         UNITED STATES BANKRUPTCY JUDGE




                                              35
           Annex A
ABB Secured Term Loan Documents
                                                 Annex A
                                 ABB Secured Term Loan Documents4


        1.      2005 Newbuilding Secured Term Loan. Kithnos Maritime Inc., Lefkas Marine S.A.,

Paros Maritime Inc., Santorini I Maritime Limited and Serifos Shipping (Pte.) Ltd., as co-borrowers

(collectively, the “2005 Newbuilding Secured Term Loan Borrowers”), Aegean Marine Petroleum

Network, Inc. (“AMPNI”), Aegean Shipholdings Inc. (“Shipholdings”), Aegean Bunkering Services Inc.

and Tempest Shiptrade Ltd., as co-guarantors (collectively, and with the 2005 Newbuilding Secured Term

Loan Borrowers, the “2005 Newbuilding Secured Term Loan Obligors”), Aegean Baltic Bank S.A.

(“ABB”), as arranger, agent, security agent, and account bank (in each such capacity and collectively in

such capacities, the “2005 Newbuilding Secured Term Loan Agent”), the lenders party to the 2005

Newbuilding Secured Term Loan Documents (as defined below) from time to time (including HSH

Nordbank AG (“HSH”) and ABB), each as lenders, the “2005 Newbuilding Secured Term Loan

Lenders”) and certain swap providers and collateral managers party to the 2005 Newbuilding Secured

Term Loan Documents (as defined below) from time to time (the “2005 Newbuilding Secured Term Loan

Additional Secured Parties” and, together with the 2005 Newbuilding Secured Term Loan Agent and the

2005 Newbuilding Secured Term Loan Lenders, the “2005 Newbuilding Secured Term Loan Prepetition

Secured Parties”) are parties to that certain Loan Agreement for a Loan of up to US$35,500,000 to each

of the 2005 Newbuilding Secured Term Loan Borrowers dated as of August 30, 2005 (as amended,

amended and restated, modified, supplemented and/or waived through the Petition Date, the “2005

Newbuilding Secured Term Loan Agreement” and, together with the other Security Documents (as

defined in the 2005 Newbuilding Secured Term Loan Agreement), as amended, amended and restated,




4
    The descriptions of the ABB Secured Term Loan Documents contained in this Annex A are qualified in their
    entirety by the contents of the ABB Secured Term Loan Documents. In the event of any conflict between the
    descriptions of the ABB Secured Term Loan Documents and the terms and conditions thereof in this Annex A
    and the contents of the ABB Secured Term Loan Documents, the contents of the ABB Secured Term Loan
    Documents shall control.


                                                    37
modified, supplemented and/or waived through the Petition Date, the “2005 Newbuilding Secured Term

Loan Documents”).

           Pursuant to the 2005 Newbuilding Secured Term Loan Documents, certain of the 2005

Newbuilding Secured Term Loan Obligors granted to the 2005 Newbuilding Secured Term Loan Agent,

for itself or on behalf of, for the benefit of, or in trust for, 2005 Newbuilding Secured Term Loan

Prepetition Secured Parties, among other things, (i) first preferred ship mortgage (collectively, the “2005

Newbuilding Secured Term Loan Vessel Mortgages”) on each of the motor vessels Kithnos, Naxos, Paros

I, Santorini, and Serifos (such motor vessels, collectively, the “2005 Newbuilding Secured Term Loan

Vessel Collateral”), (ii) pledges of accounts, and (iii) first priority deeds of covenant and/or general

assignments of insurances, earnings and requisition compensation in respect of the 2005 Newbuilding

Secured Term Loan Vessel Collateral (together with the 2005 Newbuilding Secured Term Loan Vessel

Collateral, all accounts pledged, and any other property of the 2005 Newbuilding Secured Term Loan

Obligors on or in respect of which an Encumbrance has been conveyed under any Security Document

(each as defined in the 2005 Newbuilding Secured Term Loan Agreement) to, on behalf of, for the benefit

of, or in trust for any 2005 Newbuilding Secured Term Loan Prepetition Secured Party, collectively,

the “2005 Newbuilding Secured Term Loan Collateral,” and the 2005 Newbuilding Secured Term Loan

Vessel Mortgages, all pledges of accounts, all assignments of insurances, earnings and requisition

compensation, and any other Encumbrance conveyed under any other Security Document (each as

defined in the 2005 Newbuilding Secured Term Loan Agreement) to, on behalf of, for the benefit of, or in

trust for any 2005 Newbuilding Secured Term Loan Prepetition Secured Party on the 2005 Newbuilding

Secured Term Collateral or in respect thereof, collectively, the “2005 Newbuilding Secured Term Loan

Liens”).

           2.    2006 Newbuilding Secured Term Loan. Kerkyra Marine S.A., Ithaki Marine S.A.,

Cephallonia Marine S.A., Paxoi Marine S.A., Zakynthos Marine Limited, Ios Marine Inc. and Kythira

Marine S.A., as co-borrowers (collectively, the “2006 Newbuilding Secured Term Loan Borrowers”),

AMPNI, Shipholdings, Aegean Breeze Maritime Company, Aegean Tiffany Maritime Company, Kithnos

                                                    38
Maritime Inc., Paros Maritime Inc., Santorini I Maritime Limited, Serifos Shipping (Pte.) Ltd. and

Tempest Shiptrade Ltd., as co-guarantors (collectively, and with the 2006 Newbuilding Secured Term

Loan Borrowers, the “2006 Newbuilding Secured Term Loan Obligors”), ABB, as arranger, agent,

security agent, and account bank (ABB, in each such capacity and collectively in such capacities, the

“2006 Newbuilding Secured Term Loan Agent”), the lenders party to the 2006 Newbuilding Secured

Term Loan Documents (as defined below) from time to time (including HSH and ABB, each as lenders,

the “2006 Newbuilding Secured Term Loan Lenders” and certain swap providers and collateral managers

party to the 2006 Newbuilding Secured Term Loan Documents from time to time (the “2006 Newbuilding

Secured Term Loan Additional Secured Parties” and, together with the 2006 Newbuilding Secured Term

Loan Agent and the 2006 Newbuilding Term Loan Lenders, the “2006 Newbuilding Secured Term Loan

Prepetition Secured Parties”) are parties to that certain Loan Agreement for a Loan of up to

US$64,750,000 to each of the 2006 Newbuilding Secured Term Loan Borrowers dated as of October 30,

2006 (as amended, amended and restated, modified, supplemented and/or waived through the Petition

Date, the “2006 Newbuilding Secured Term Loan Agreement” and, together with the other Security

Documents (as defined in the 2006 Newbuilding Secured Term Loan Agreement), as amended, amended

and restated, modified, supplemented and/or waived through the Petition Date, the “2006 Newbuilding

Secured Term Loan Documents”).

       Pursuant to the 2006 Newbuilding Secured Term Loan Documents, certain of the 2006

Newbuilding Secured Term Loan Obligors granted to the 2006 Newbuilding Secured Term Loan Agent,

for itself or on behalf of, for the benefit of, or in trust for, the 2006 Newbuilding Secured Term Loan

Prepetition Secured Parties, among other things, (i) a first preferred ship mortgage (collectively,

the “2006 Newbuilding Secured Term Loan First Preferred Vessel Mortgages”) on each of the motor

vessels Paxoi, Ithaki, Kythira, Lefkas, Zakynthos, Kefalonia, Kerkyra, Aegean Tiffany, and Aegean

Breeze I (such motor vessels, collectively, the “2006 Newbuilding Secured Term Loan First Preferred

Vessel Collateral”), (ii) a second preferred ship mortgage (collectively, the “2006 Newbuilding Secured

Term Loan Second Preferred Vessel Mortgages” and, together with the 2006 Newbuilding Secured Term

                                                  39
Loan First Preferred Vessel Mortgages, collectively, the “2006 Newbuilding Secured Term Loan Vessel

Mortgages”) on each of the motor vessels Kithnos, Naxos, Paros I, Santorini, and Serifos (such motor

vessels, collectively, the “2006 Newbuilding Secured Term Loan Second Preferred Vessel Collateral”

and, together with the 2006 Newbuilding Secured Term Loan First Preferred Vessel Collateral, the “2006

Newbuilding Secured Term Loan Vessel Collateral”), (iii) pledges of accounts, (iv) first priority deeds of

covenant and/or general assignments of insurances, earnings and requisition compensation in respect of

the 2006 Newbuilding Secured Term Loan First Preferred Vessel Collateral, and (v) second priority deeds

of covenant and/or general assignments of insurances, earnings and requisition compensation in respect of

the 2006 Newbuilding Secured Term Loan Second Preferred Vessel Collateral (together with the 2006

Newbuilding Secured Term Loan Vessel Collateral, all accounts pledged, and any other property of the

2005 Newbuilding Secured Term Loan Obligors on or in respect of which an Encumbrance has been

conveyed under any Security Document (each as defined in the 2006 Secured Term Loan Agreement) to,

on behalf of, for the benefit of, or in trust for any 2006 Newbuilding Secured Term Loan Prepetition

Secured Party, collectively, the “2006 Newbuilding Secured Term Loan Collateral,” and the 2006

Newbuilding Secured Term Loan Vessel Mortgages, all pledges of accounts, all assignments of

insurances, earnings and requisition compensation, and any other Encumbrance conveyed under any other

Security Document (each as defined in the 2006 Newbuilding Secured Term Loan Agreement) to, on

behalf of, for the benefit of, or in trust for any 2006 Newbuilding Secured Term Loan Prepetition Secured

Party on the 2006 Newbuilding Secured Term Loan Collateral or in respect thereof, the “2006

Newbuilding Secured Term Loan Liens”).

        3.      Third 2006 Newbuilding Secured Term Loan. Eton Marine Ltd., Benmore Services

S.A. and Ingram Enterprises Co., as co-borrowers (collectively, the “Third 2006 Newbuilding Secured

Term Loan Borrowers”), AMPNI, Shipholdings, and Sealand Navigation Inc., as co-guarantors

(collectively, and with the Third 2006 Newbuilding Secured Term Loan Borrowers, the “Third 2006

Newbuilding Secured Term Loan Obligors”), ABB, as arranger, agent, security agent, and account bank

(in each such capacity and collectively in such capacities, the “Third 2006 Newbuilding Secured Term

                                                   40
Loan Agent”), and the lenders party to the Third 2006 Newbuilding Secured Term Loan Documents (as

defined below) from time to time (including HSH and ABB, each as lenders, the “Third 2006

Newbuilding Secured Term Loan Lenders” and, certain swap providers and collateral managers party to

the Third 2006 Newbuilding Secured Term Loan Documents (as defined below) from time to time

(the “Third 2006 Newbuilding Secured Term Loan Additional Secured Parties” and, together with the

Third 2006 Newbuilding Secured Term Loan Agent and the Third 2006 Newbuilding Secured Term Loan

Lenders, the “Third 2006 Newbuilding Secured Term Loan Prepetition Secured Parties”) are parties to

that certain Loan Agreement for a Loan of up to US$26,250,000 to each of the 2006 Newbuilding

Secured Term Loan Borrowers, dated as of October 25, 2006 (as amended, amended and restated,

modified, supplemented and/or waived through the Petition Date, the “Third 2006 Newbuilding Secured

Term Loan Agreement” and, together with the other Security Documents (as defined in the Third 2006

Newbuilding Secured Term Loan Agreement), as amended, amended and restated, modified,

supplemented and/or waived through the Petition Date, the “Third 2006 Newbuilding Secured Term Loan

Documents”).

        Pursuant to the Third 2006 Newbuilding Secured Term Loan Documents, certain of the Third

2006 Newbuilding Secured Term Loan Obligors granted to the Third 2006 Secured Term Loan Agent, for

itself or on behalf of, for the benefit of, or in trust for the Third 2006 Secured Term Loan Prepetition

Secured Parties, among other things, (i) a first preferred ship mortgage (collectively, the “Third 2006

Secured Term Loan Vessel Mortgages”) on each of the motor vessels Patmos, Karpathos, and Nisyros

(such motor vessels, collectively, the “Third 2006 Newbuilding Secured Term Loan Vessel Collateral”),

(ii) pledges of accounts, and (iii) first priority deeds of covenant and/or general assignments in respect of

insurances, earnings and requisition compensation in respect of the Third 2006 Newbuilding Secured

Term Loan Vessel Collateral (together with the Third 2006 Newbuilding Secured Term Loan Vessel

Collateral, all accounts pledged, and any other property of the 2005 Newbuilding Secured Term Loan

Obligors on or in respect of which an Encumbrance has been conveyed under any Security Document (as

defined in the Third 2006 Newbuilding Secured Term Loan Agreement) to, on behalf of, for the benefit

                                                     41
of, or in trust for any Third 2006 Newbuilding Secured Term Loan Prepetition Secured Party,

collectively, the “Third 2006 Newbuilding Secured Term Loan Collateral,” and the Third 2006

Newbuilding Secured Term Loan Vessel Mortgages, all pledges of accounts, all assignments of

insurances, earnings and requisition compensation, and any other Encumbrances conveyed under any

other Security Document (each as defined in the Third 2006 Newbuilding Secured Term Loan

Agreement) to, on behalf of, for the benefit of, or in trust for any Third 2006 Newbuilding Secured Term

Loan Prepetition Secured Party on the Third 2006 Newbuilding Secured Term Loan Collateral or in

respect thereof, the “Third 2006 Newbuilding Secured Term Loan Liens”).

       4.      2008 Newbuilding Secured Term Loan. Kassos Navigation S.A., Symi Navigation

S.A., Halki Navigation S.A. and Tilos Shipping (Pte.) Ltd., as co-borrowers (collectively, the “2008

Newbuilding Secured Term Loan Borrowers,” and together with the 2005 Newbuilding Secured Term

Loan Borrowers, the 2006 Newbuilding Secured Term Loan Borrowers, and the Third 2006 Newbuilding

Secured Term Loan Borrowers, the “ABB Borrowers”), AMPNI, Shipholdings, Sealand Navigation Inc.,

Eton Marine Ltd., and Benmore Services S.A., as co-guarantors (collectively, and with the 2008

Newbuilding Secured Term Loan Borrowers, the “2008 Newbuilding Secured Term Loan Obligors” and

with the 2005 Newbuilding Secured Term Loan Obligors, the 2006 Newbuilding Secured Term Loan

Obligors, and the Third 2006 Newbuilding Secured Term Loan Obligors, the “ABB Secured Term Loan

Obligors”), ABB, as arranger, agent, security agent, and account bank (in each such capacity and

collectively in such capacities, the “2008 Newbuilding Secured Term Loan Agent” and, together with the

2005 Newbuilding Secured Term Loan Agent, the 2006 Newbuilding Secured Term Loan Agent and the

Third Newbuilding Secured Term Loan Agent, collectively, the “ABB Agents”)), the lenders party to the

2008 Newbuilding Secured Term Loan Documents (as defined below) from time to time (including HSH

and ABB, each as lenders, the “2008 Newbuilding Secured Term Loan Lenders,” and together with the

2005 Newbuilding Secured Term Loan Lenders, the 2006 Newbuilding Secured Term Loan Lenders and

the Third 2006 Secured Term Loan Lenders, collectively, the “ABB Lenders”), certain swap providers

and collateral managers party to the 2008 Newbuilding Secured Term Loan Documents (as defined

                                                  42
below) from time to time (the “2008 Newbuilding Secured Term Loan Additional Secured Parties” and,

together with the 2008 Newbuilding Secured Term Loan Agent and the 2008 Newbuilding Secured Term

Loan Lenders, collectively, the “2008 Newbuilding Secured Term Loan Prepetition Secured Parties,” and

the 2008 Newbuilding Secured Term Loan Prepetition Secured Parties, together with the 2005

Newbuilding Secured Term Loan Secured Parties, the 2006 Newbuilding Secured Term Loan Secured

Parties and the Third 2006 Newbuilding Secured Term Loan Secured Parties, collectively the “ABB

Parties”) are parties to that certain Loan Agreement for a Loan of up to US$38,800,000 to each of the

2008 Newbuilding Secured Term Loan Borrowers, dated as of April 24, 2008 (as amended, amended and

restated, modified, supplemented and/or waived through the Petition Date, the “2008 Newbuilding

Secured Term Loan Agreement” and, together with the other Security Documents (as defined in the 2008

Newbuilding Secured Term Loan Agreement), collectively, as amended, amended and restated, modified,

supplemented and/or waived through the Petition Date, the “2008 Newbuilding Secured Term Loan

Documents”) and together with the 2005 Newbuilding Secured Term Loan Documents, the 2006

Newbuilding Secured Term Loan Documents and the Third 2006 Newbuilding Secured Term Loan

Documents, collectively, the “ABB Secured Term Loan Documents,” and the obligations arising under, in

respect of or related to, the Newbuilding Secured Term Loan Documents, collectively, the “ABB

Prepetition Term Obligations”).

        Pursuant to the 2008 Newbuilding Secured Term Loan Documents, certain of the 2008

Newbuilding Secured Term Loan Obligors granted to the 2008 Secured Term Loan Agent, for itself or on

behalf of, for the benefit of or in trust for, the 2008 Secured Term Loan Prepetition Secured Parties,

among other things, (i) a first preferred ship mortgage (collectively, the “2008 Newbuilding Secured

Term Loan Vessel Mortgages”) on each of the motor vessels Halki, Kassos, Symi and Tilos (such motor

vessels, collectively, the “2008 Newbuilding Secured Term Loan First Preferred Vessel Collateral”), (ii) a

second preferred ship mortgage (collectively, the “2008 Newbuilding Secured Term Loan Second

Preferred Vessel Mortgages” and, together with the 2008 Newbuilding Secured Term Loan First Preferred

Vessel Mortgages, collectively, the “2008 Newbuilding Secured Term Loan Vessel Mortgages”) on each

                                                   43
of the motor vessels Patmos, Karpathos, and Nisyros (such motor vessels, as 2008 Newbuilding Secured

Term Loan Vessel Collateral, collectively, the “2008 Newbuilding Secured Term Loan Second Preferred

Vessel Collateral” and, together with the 2008 Newbuilding Secured Term Loan First Preferred Vessel

Collateral, the “2008 Newbuilding Secured Term Loan Vessel Collateral” and, together with the 2005

Newbuilding Secured Term Loan Vessel Collateral, the 2006 Newbuilding Secured Term Loan Vessel

Collateral and the Third 2006 Secured Term Vessel Collateral, the “ABB Prepetition Vessel Collateral”)

(iii) pledges of accounts, (iv) first priority deeds of covenant and/or general assignments of insurances,

earnings and requisition compensation in respect of the 2008 Newbuilding Secured Term Loan First

Preferred Vessel Collateral, and (v) second priority deeds of covenant and/or general assignments of

insurances, earnings and requisition compensation in respect of the 2008 Newbuilding Secured Term

Loan Second Preferred Vessel Collateral (together with the 2008 Newbuilding Secured Term Loan Vessel

Collateral, all accounts pledged, and any other property of the 2008 Newbuilding Secured Term Loan

Obligors on or in respect of which an Encumbrance has been conveyed under any Security Document

(each as defined in the 2008 Newbuilding Secured Term Loan Agreement) to, on behalf of, for the benefit

of, or in trust for any 2008 Newbuilding Secured Term Loan Prepetition Secured Party, collectively, the

“2008 Newbuilding Secured Term Loan Collateral” and, collectively with the 2005 Newbuilding Secured

Term Loan Collateral, the 2006 Newbuilding Secured Term Loan Collateral, and the Third 2006

Newbuilding Secured Term Loan Collateral, the “ABB Prepetition Collateral,” and the 2008 Newbuilding

Secured Term Loan Vessel Mortgages, all pledges of accounts, all assignments of insurances, earnings

and requisition compensation, and any other Encumbrance conveyed under any Security Document (each

as defined in the 2008 Newbuilding Secured Term Loan Agreement) to, on behalf of, for the benefit of, or

in trust for, any 2008 Newbuilding Secured Term Loan Prepetition Secured Party on the 2008

Newbuilding Secured Term Collateral or in respect thereof, the “2008 Newbuilding Secured Term Loan

Liens,” and the 2008 Newbuilding Secured Term Loan Liens, together with the 2005 Newbuilding

Secured Term Loan Liens, the 2006 Newbuilding Secured Term Loan Liens and the Third 2006

Newbuilding Secured Term Loan Liens, collectively, the “ABB Prepetition Term Liens”).

                                                   44
45
